         Case 7:20-cv-02893-VB-JCM Document 44 Filed 03/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
IHSAN MALKAWI, on behalf of herself and                       :
others similarly situated,                                    :
                           Plaintiff,                         :
                                                                   ORDER
                                                              :
v.                                                            :
                                                                   20 CV 2893 (VB)
                                                              :
CITY OF YONKERS,                                              :
                           Defendant.
--------------------------------------------------------------x

        The Court has been advised that the parties have settled this case. Accordingly, it is

hereby ORDERED that this action is dismissed without costs, and without prejudice to the right

to restore the action to the Court’s calendar, provided the application to restore the action is

made by no later than April 16, 2021. To be clear, any application to restore the action must be

filed by April 16, 2021, and any application to restore the action filed thereafter may be denied

solely on the basis that it is untimely.

        All scheduled conferences or other scheduled court appearances are cancelled. Any

pending motions are moot.

        The Clerk is instructed to close this case.

Dated: March 17, 2021
       White Plains, NY

                                                     SO ORDERED:



                                                     ____________________________
                                                     Vincent L. Briccetti
                                                     United States District Judge
